DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 8, and 17-19 have been amended; claims 21 and 22 have been newly added; claims 6 and 16 remain cancelled; and claims 5, 7, 9-15, and 20 remain withdrawn. Thus, claims 1-5, 7-15, 17-22 are pending with claims 1-4, 8, 17-19, and 21-22 being considered in the present Office action.

The claim objections and 112 rejection are withdrawn in view of Applicant’s comments.
 
Applicant’s arguments with respect to the 103 rejections over Li and Haiying (as evidenced by Targray and FEC) are not persuasive. These rejections are maintained. Please see the Response to Arguments section below for more details.

Applicant’s comments with respect to claims 14 and 15 (election/restriction) are not persuasive. Please see the Response to Arguments section below for more details.

Response to Arguments
With respect to the claim rejections under 103, Applicant argues Li fails to provide motivation for including both an organic phosphite compound and a sultone (i.e., in combination) because the examples (i.e., Examples 1-3, Table 1, under para. [0058]) of Li only show using a single high-temperature stability compound (i.e., PS) for component (e). This argument is not persuasive in view of the specification and claims of Li, and the MPEP. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. 
In this case, the broader disclosure of Li teaches various compounds (i.e., sultone (the sulfur containing compound) and phosphite (the phosphorous containing compound)) are utilized to promote high temperature stability; specifically, sultone and phosphite both promote high temperature stability, see e.g., para. [0023]-[0026]. Claim 14 of Li clearly suggests the combination of the sultone (i.e., sulfur containing compound) and phosphite (compound that acts as HF scavenger) as it requires a mixture of one or more, see e.g., Claim 14. 

	New claim 21 is unpatentable for the same reasons recited above. However, claim 22 necessitates a new ground of rejection for the additional feature of the salt concentrations.

With respect to claims 14 and 15, applicant makes reference to MPEP 806.05(c)(I) to support the argument that Applicant’s election to the restriction encompasses claims 14 and 15. Applicant’s argument is not persuasive (or is moot) because the section of the MPEP relied upon by the Applicant is directed to a restriction requirement based on distinct/independent inventions, when the restriction requirement was based on patentably distinct embodiments (i.e., species) of an invention. There are different criteria for each requirement. See MPEP 808.01(a). 
There is a two prong test for distinctness of an election of species: (i) each species, as claimed, requires mutually exclusive limitations, AND (ii) the species, as claimed, are not obvious variant of each other. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, 6 and LiTFSI” is mutually exclusive from “consisting essentially of LiPF6 and LiTFSI” because “comprising” allows for other salt components (besides LiPF6 and LiTFSI), while “consisting” limits the invention only to those two salts and does not allow for additional salts; “consisting” is mutually exclusive from “comprising” because “consisting” only discloses the two salts (LiPF6 and LiTFSI) and not more than two salts as allowed by “comprising”. Further, there is nothing of record indicating that the species “comprising LiPF6 and LiTFSI” is an obvious variant of “consisting essentially of LiPF6 and LiTFSI“. Finally, it can be shown that it would be a serious burden to examine the embodiments together. Applicant elected “comprising LiPF6 and LiTFSI”, while claim 15 recites “consisting essentially LiPF6 and LiTFSI”. Prior art teaching a salt of LiPF6, LiTFSI, and LiBF4, would encompass the elected species of “comprising LiPF6 and LiTFSI” but would not encompass the species of claims 14 and 15 which require only LiPF6 and LiTFSI. Thus, there is an additional burden on the examiner to search the distinct species recited in claims 14 and 15 (reciting consisting), in combination with the other claimed features, in addition to the species reciting “comprising”. For the reasons recited above the restriction is proper and the claims remain withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-4, 8, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0134501), in view of Haiying et al. (CN106450452), .
Regarding Claims 1-4, 8, 17-19, and 21, Li discloses a lithium ion battery comprising an anode, a cathode and an electrolyte, see e.g., paras. [0008]-[0011], and [0027]-[0031]. The anode is carbon based (i.e., graphite), and the cathode is a lithium transition metal oxide (i.e., LiMO), see e.g., paras. [0037]-[0038]. 
Li teaches the electrolyte comprises a lithium salt, i.e., “(a) one or more lithium salts”, see e.g., paras. [0009], and [0031]-[0032]. The lithium salt is one, or a combination of two or more salts including LiPF6, LiNSO2CmF2m+1)(SO2CnF2n+1) wherein m=1 and n=1, etc, see e.g., para. [0016]. Thus, Li teaches LiPF6 and LiTFSI. The concentration of the lithium salt in Example 1 is disclosed as 1M, which is between the claimed range of 0.2 M to 2 M (or 0.5 M to 1.5 M), see e.g., para. [0046]. 
The electrolyte also comprises a nonaqueous carbonate based solvent comprising one or more carbonate compounds, i.e., “(b) one or more carbonate solvents” including EC, PC, and EMC, see e.g., paras. [0009], [0017], Example 1 and claim 7.  
The electrolyte further comprises a second additive present in the amount ranging from 0.01 wt % to 5 wt % (or 0.1 wt % to 2 wt %, or 0.25 wt % to 1 wt %), i.e., “(c) one or more compounds selected from SEI formers” which may be VC present in an amount ranging from 0.1 wt % to 20 wt %, see e.g., paras. [0009], [0018], [0027], and Example 1 which discloses VC at 2 wt %, which overlaps with the claimed range.
Li further teaches the electrolyte comprises a third additive comprising an organic phosphite compound, a sultone, and an imide. For example, “(d) one or more 
As described above, the second additive (i.e., VC) is not the same as one or more of the carbonates, i.e., EC, EMC, PC, thereby satisfying claim 1. The lithium salt of Li does not comprise LiFSI (rather LiPF6 and LiTFSI are disclosed); thus, the recitation “wherein if the lithium salt comprises LiFSI, then the third additive does not comprise LiFSI” is satisfied.  
Li does not teach the inclusion of a first additive including a cesium salt, i.e., cesium hexafluorophosphate (CsPF6) in a range of 0.01 M to 0.2 M (or 0.025 M to 0.1 M). However, Haiying is concerned with high voltage electrolytes for lithium ion batteries. The high voltage electrolyte comprises lithium salts, organic electrolytes and a high voltage electrolyte additive, i.e., CsPF6, in a range of 0.05 wt % to 5 wt %. The cesium compound can protect the anode material, effectively reduces the oxidative decomposition of the electrolyte on the anode surface, greatly upgrades the cycling stability of the battery, and increases battery life, see e.g., abstract and  lines 80-87, 265-267, and 471-489. It would be obvious to one having ordinary skill in the art to 
The cesium compound of Haiying is reported on a weight basis; Example 2 utilizes 0.6 wt % CsPF6 (the mass percentage is the percentage of CsPF6 to the total mass of the electrolyte) see e.g., lines 475-478. The weight % CsPF6 can be converted to molarity (M, mol/L) using the molecular weight of CsPF6 (i.e., 277.87 g/mol) and provided the density of the electrolyte is known (or at least can be estimated). Common carbonate based electrolytes (i.e., EC:EMC, EC:DMC:EMC, EC:PC:DEC, etc.) have a density of about 1.2 g/mL, while FEC has a density of about 1.45 g/mL, see e.g., Targray NPL and FEC NPL, respectively. As such, examiner assumes, for the purpose of the calculation, the density of the carbonate based electrolyte of Li has a density between 1.2 g/mL to 1.45 g/mL. For simplicity, a density of 1.3 g/mL is used in the calculation. 

                
                    
                        
                            0.6
                             
                            g
                            
                                
                                    C
                                    s
                                    P
                                    F
                                
                                
                                    6
                                
                            
                        
                        
                            100
                             
                            g
                             
                            e
                            l
                            e
                            c
                            t
                            r
                            o
                            l
                            y
                            t
                            e
                        
                    
                    *
                     
                    
                        
                            1.3
                             
                            g
                             
                            e
                            l
                            e
                            c
                            t
                            r
                            o
                            l
                            y
                            t
                            e
                        
                        
                            m
                            L
                             
                            e
                            l
                            e
                            c
                            t
                            r
                            o
                            l
                            y
                            t
                            e
                        
                    
                    *
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            277.87
                             
                            g
                             
                            
                                
                                    C
                                    s
                                    P
                                    F
                                
                                
                                    6
                                
                            
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            L
                        
                        
                            L
                        
                    
                    =
                    0.028
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    
                        
                            C
                            s
                            P
                            F
                        
                        
                            6
                        
                    
                
            

The modification of Li with Haiying teaches the first additive (i.e., CsPF6) is present in the electrolyte at a concentration of 0.028 M which is within the claimed range of 0.01 M to 0.2 M (or 0.025 M to 0.1 M). The lower and upper range of Haiying (0.05 wt % to 5 wt %) which is equivalent to 0.0023 M to 0.23 M. The claimed first additive concentration of claim 21 (i.e., 0.05 M) walls within the range disclosed by Haiying. 

	Relevant to Claim 17, the structure of the battery system and electrolyte, as defined by claim 1 and 17, are each disclosed by Li, in view of Haiying, as described above. The recitation “the battery is operable over a temperature range of from -50 °C to 60 °C” is a function or property of the structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01, I. Also, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Haiying, as evidenced by Targray NPL and FEC NPL, further in view of Kim et al. (US 2008/0206650), hereinafter Kim.
Regarding Claim 22, as noted above under the rejection of claims 1-4, 8, 17-19, and 21, Li teaches the electrolyte comprises a nonaqueous carbonate based solvent comprising one or more carbonate compounds, i.e., “(b) one or more carbonate solvents” including EC, PC, and EMC, see e.g., paras. [0009], [0017], Example 1 and claim 7.  The electrolyte further comprises a second additive present in the amount ranging from 0.25 wt % to 0.5 wt %), i.e., “(c) one or more compounds selected from SEI formers” which may be VC present in an amount ranging from 0.1 wt % to 20 wt %, see e.g., paras. [0009], [0018], [0027], which overlaps with the claimed range. Li further teaches the electrolyte comprises a third additive comprising an organic phosphite compound, a sultone, and an imide. For example, “(d) one or more compounds selected from fluorinated compounds (organic or inorganic)” teaches an imide i.e., LiFSI, see e.g., para. [0019], [0021]. The “(e) one or more compounds that promote high 
Li does not teach the inclusion of a first additive including a cesium salt, i.e., cesium hexafluorophosphate (CsPF6) in a range of 0.05 M. However, Haiying is concerned with high voltage electrolytes for lithium ion batteries. The high voltage electrolyte comprises lithium salts, organic electrolytes and a high voltage electrolyte additive, i.e., CsPF6, in a range of 0.05 wt % to 5 wt %. The cesium compound can protect the anode material, effectively reduces the oxidative decomposition of the electrolyte on the anode surface, greatly upgrades the cycling stability of the battery, and increases battery life, see e.g., abstract and  lines 80-87, 265-267, and 471-489. It would be obvious to one having ordinary skill in the art to include the cesium compound of Haiying in the battery electrolyte of Li to protect the anode material, effectively reduce the oxidative decomposition of the electrolyte on the anode surface, greatly upgrade the cycling stability of the battery, and increase battery life, as suggested by Haiying.
The cesium compound of Haiying is reported on a weight basis; Example 2 utilizes 0.6 wt % CsPF6 (the mass percentage is the percentage of CsPF6 to the total mass of the electrolyte) see e.g., lines 475-478. The weight % CsPF6 can be converted to molarity (M, mol/L) using the molecular weight of CsPF6 (i.e., 277.87 g/mol) and 

                
                    
                        
                            0.6
                             
                            g
                            
                                
                                    C
                                    s
                                    P
                                    F
                                
                                
                                    6
                                
                            
                        
                        
                            100
                             
                            g
                             
                            e
                            l
                            e
                            c
                            t
                            r
                            o
                            l
                            y
                            t
                            e
                        
                    
                    *
                     
                    
                        
                            1.3
                             
                            g
                             
                            e
                            l
                            e
                            c
                            t
                            r
                            o
                            l
                            y
                            t
                            e
                        
                        
                            m
                            L
                             
                            e
                            l
                            e
                            c
                            t
                            r
                            o
                            l
                            y
                            t
                            e
                        
                    
                    *
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            277.87
                             
                            g
                             
                            
                                
                                    C
                                    s
                                    P
                                    F
                                
                                
                                    6
                                
                            
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            L
                        
                        
                            L
                        
                    
                    =
                    0.028
                     
                    
                        
                            m
                            o
                            l
                        
                        
                            L
                        
                    
                     
                    
                        
                            C
                            s
                            P
                            F
                        
                        
                            6
                        
                    
                
            

As can be seen in the above calculation, Example 2 of Haiying includes CsPF6 in the electrolyte at a concentration of about 0.03 M. The same calculation can be done for the broader disclosure of the lower range and upper range (i.e., 0.05 wt % to 5 wt %), which results in a CsPF6 concentration of 0.0023 M to 0.23 M. The claimed CsPF6 concentration (i.e., 0.05 M) walls within the range disclosed by Haiying. 
Li teaches the electrolyte comprises a lithium salt, i.e., “(a) one or more lithium salts”, see e.g., paras. [0009], and [0031]-[0032]. The lithium salt is one, or a combination of two or more salts including LiPF6, LiNSO2CmF2m+1)(SO2CnF2n+1) wherein m=1 and n=1, etc, see e.g., para. [0016]. Thus, Li teaches LiPF6 and LiTFSI. The concentration of the lithium salt in Example 1 is disclosed as 1M, see e.g., para. [0046]. 
Li does not disclose the lithium salt is provided by 0.7 M to 0.8 M LiPF6 and 0.2 M to 0.3 M LiTFSI. However, Kim teaches lithium salts, which act as lithium ion source helping basic battery operation, may include LiPF6 and LiTFSI, see e.g., paras. [0097]-6 is present in a range of 0.7 M to 1.5 M; when the concentration of LiPF6 is less than 0.7 electrolyte conductivity decreases, whereas when it is more than 1.5 M, excessive salts may be present in the electrolyte. The LiTFSI salt is present in a range of 0.1 M to 0.7 M to ensure improved high temperature characteristics and prevent deteriorated battery performance, see e.g., para. [0102]. The concentrations of LiPF6 and LiTFSI disclosed by Kim overlap with the claimed ranges. It would be obvious to one having ordinary skill in the art to utilize the claimed concentrations for LiPF6 and LiTFSI in Li, as disclosed by Kim, to ensure electrolyte ion conductivity, improved high temperature characteristics, and prevent excessive amounts of salt from deteriorating battery performance (as suggested by Kim). 
With respect to all of the ranges in this rejection, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729